DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Regarding the Notice of Allowability for Claim Amendments
The accompanying Notice of Allowability is with regard to the Supplemental Amendment filed May 18, 2021. The Supplemental Amendment reflects all changes to the claims included in the amendments filed by the Applicant with an AFCP 2.0 request on May 7, 2021. The claim amendments of the Supplemental Amendment thus supersede the claim amendments accompanying the AFCP 2.0 request. The Supplemental Amendment claim amendments filed May 18, 2021 will be entered into the record. The AFCP 2.0 claim amendments filed May 7, 2021 will not be entered into the record.

Examiner’s Amendment
An examiner’s amendment to the to claim 10 only (after entry of the Supplemental Amendment filed May 18, 2021) appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment was received in a phone call with the Applicant’s representative, Maximillian Meese, on May 19, 2021.
An Examiner’s Amendment to claim 10 includes punctuation in line 2 to improve the clarity of the claim, as well as clarification in line 4 that the system comprises a merchant POS device, and the merchant POS device includes at least one processor and an AR recording device (as opposed to the system comprising a merchant POS device and an AR recording device). This arrangement is consistent with amended claims 1 and 16, as well as consistent with the Applicant’s intentions as communicated in the WebEx/video conference examiner interview of May 17, 2021. (See attached PTO-413 interview summary.) Additionally, this amendment is consistent with the rest of claim 10 because the merchant POS device is configured to generate AR map data, such that the AR recording device must be part of the merchant POS device, not outside of the merchant POS device.

Claim 10.  (Currently Amended) A system for authentication by augmented reality (AR) for fraud prevention, the system comprising: 
a merchant point-of-sale (POS) device including at least one processor for executing program instructions and 
generate AR map data of an authorized area of operation associated with a store of a merchant and a merchant identifier, the AR map data comprising at least one environmental anchor and at least one virtual object reference point; 
communicate the AR map data with the merchant identifier to a transaction service provider system; 51K7768.DOCXPage 4 of 17Application No. 16/289,806 Paper Dated: May 7, 2021 In Reply to USPTO Correspondence of March 8, 2021 Attorney Docket No. 8223-1806606 (3164US01) 
subsequent to the generating and the communicating of the AR map data, communicate, to the transaction service provider system, a request for authentication of at least one operation of the merchant POS device, the request comprising the merchant identifier associated with the merchant, wherein the at least one operation 
receive at least a portion of the AR map data associated with the merchant identifier from the transaction service provider system; 
in response to the receiving of the at least a portion of the AR map data, execute an AR re-localization process, wherein to execute the AR re-localization process, the merchant POS device is further programmed and/or configured to: 
compare three-dimensional feature points of a local environment of the merchant POS device with the at least one environmental anchor and the at least one virtual object reference point of the at least a portion of the AR map data; and
determine that at least one of the three-dimensional feature points correlates with the at least one environmental anchor and the at least one virtual object reference point, indicating success of the AR re-localization process; and 
in response to the success of the AR re-localization process, complete the at least one operation on the merchant POS device.

Reasons for Allowance
Claims 1 and 3-20 are allowed.
The following is the Examiner’s statement of reasons for allowance.
Applicant’s remarks in view of the newly presented amendments of Applicant’s Supplemental Amendment have been considered and found to be persuasive with regard to the § 101 rejections of the Final Rejection mailed March 8, 2021. The Examiner thus withdraws the § 101 rejections.
Regarding the § 101 rejections, the amendments associate the claimed method, apparatus, and system with a particular technological environment for fraud prevention using augmented reality. The claims recite a specifically-defined merchant POS device for authenticating a transaction by generating, storing remotely (outside of the merchant POS device), and recalling AR map data, and later comparing the AR map data to three-dimensional points of an associated physical merchant space for a specific re-localization process that improves the way a merchant POS device determines its spatial position in an indoor environment with higher accuracy than other known localization methods (e.g., GPS, triangulation, etc.). 
As claimed, the method cannot be performed solely by a human mind due to the limitations of determining spatial positioning using AR map data parameters determined by an AR recording device and augmented by a user for later authentication of an operation by the merchant POS device. Thus, fraud prevention can be carried out at the merchant POS device itself using AR map data as an operation is attempted, although the merchant POS device does not itself store the AR map data used for authentication, providing an additional security feature. The Examiner agrees that, as stated by the Applicant, “the inventions of the present application use an unconventional combination of techniques to provide a technological solution that addresses the challenge that is rooted in (i) an electronic payment processing network flow and (ii) the need for locational precision in merchant POS device operation authentication.” (App. Supp. Amendment, p. 12).
Applicant’s remarks in view of the newly presented amendments of Applicant’s Supplemental Amendment have been considered and found to be persuasive with regard to the 
Claim 1 provides a computer-implemented method for authentication by augmented reality (AR) for fraud prevention, comprising ordered steps for generating AR map data with a merchant POS device, communicating that AR map data with a merchant identifier to a transaction service provider system, later communicating a request for authentication of an operation to be completed by the merchant POS device associated with the merchant identifier to the transaction service provider system, receiving AR map data associated with the merchant identifier from the transaction service provider system, and executing an AR re-localization process involving the comparison and correlation of captured local environment feature points with the AR map data, to complete the operation on the merchant POS device.
Specifically, claim 1 recites:  “A computer-implemented method for authentication by augmented reality (AR) for fraud prevention, the method comprising: generating, with at least one processor of a merchant point-of-sale (POS) device comprising an AR recording device, AR map data of an authorized area of operation associated with a store of a merchant and a merchant identifier, the AR map data comprising at least one environmental anchor and at least one virtual object reference point; communicating, with the at least one processor, the AR map data with the merchant identifier to a transaction service provider system; subsequent to the generating and the communicating of the AR map data, communicating, with the at least  the merchant identifier associated with the merchant, wherein the at least one operation comprises an authorization request for a transaction to be completed by the merchant POS device; receiving, with the at least one processor, at least a portion of the AR map data associated with the merchant identifier from the transaction service provider system; in response to the receiving of the at least a portion of the AR map data, executing, with the at least one processor, an AR re-localization process comprising:  comparing three-dimensional feature points of a local environment of the merchant POS device with the at least one environmental anchor and the at least one virtual object reference point of the at least a portion of the AR map data; and determining that at least one of the three-dimensional feature points correlates with the at least one environmental anchor and the at least one virtual object reference point, indicating success of the AR re-localization process; and in response to the success of the AR re-localization process, completing, with the at least one processor, the at least one operation on the merchant POS device.”
Maan et al., US 2019/0392220 A1 (MAAN), discloses systems and methods of capturing sensor data associated with a retail location. The systems and methods further include a POS device for processing transactions and generating an event trigger for capturing sensor data from one or more sensors at the retail location. In response to the event trigger, the systems and methods capture data from the one or more sensors at the retail location and provide access to the stored sensor data and event triggers via a user interface of the POS device for review of the sensor data and the event trigger by a user. First, in MAAN, the server, not the 
Faith, US 2016/0140553 A1 (FAITH), discloses a computerized method for authorizing a purchase transaction that comprises authenticating a user of a three-dimensional image enhancing device, and after authentication, providing an object to the user for purchase. FAITH uses augmented reality to compare two images, but FAITH’s process does not involve re-localization of the three-dimensional image enhancing device to prevent an unauthorized purchase transaction. As argued by the Applicant, FAITH does not remedy MAAN’s shortcomings for disclosing the prevent invention’s ordered combination of steps performed by a merchant POS device (or system with a merchant POS device) determining its spatial positioning relative to parameters of AR map data in order to complete an operation. 
Adato et al., US 2019/0149725 A1 (ADATO), discloses methods, devices, and computer-readable storage media for providing a user with augmented guidance to capture images of products placed on a store shelving unit, using an image sensor of a mobile device to capture and display in real-time a video stream depicting the store shelving unit, augmenting the video 
Other references found in an updated search disclose using augmented reality for conducting transactions or facilitating operations and/or using virtual object reference points to anchor a virtual image to a real-world object.
Schlosser et al., US 10,482,664 B1 (SCHLOSSER), discloses an AR/VR system for facilitating transactions by capturing an image of an identifying object, authenticating an authorized system user based on the captured image, receiving selection of an action from the authorized user, providing a virtual environment or overlays for a real environment based on the selected action, and executing user instructions within the virtual environment or real environment with overlays in accordance with the selected action. Although the disclosure teaches using AR to perform transaction steps for selected operations, it teaches doing so after user authentication is complete and does not use AR for the authentication based on an operation request. AR is also not used in SCHLOSSER for a re-localization process.
Seshadri, US 2019/0340631 A1 (SESHADRI), discloses augmented reality based gamification for location-based man-machine interactions including providing a notification regarding gameplay and transaction incentives to a user device when the user device moves 
Shefi, US 2016/0260256 A1 (SHEFI), discloses a method and system for constructing a virtual image anchored to a real-world object, including obtaining by sensors spatial data, analyzing the spatial data to determine whether a real-world object is detected in the data frame, determining the coordinates of a real-world reference point associated with the real-world object, and determining real-world object parameters (e.g., an environmental anchor). The real-world parameters are associated with a virtual 3D space including a virtual object reference point in the virtual 3D space. SHEFI thus discloses details related to the present invention’s generation of AR map data, including environmental anchors and virtual object reference points, but it does not disclose an AR re-localization process.
Hossein, WO 2013/120163 A2 (HOSSEIN), discloses zone management systems for managing transactions and services under particular boundary conditions, which can include a geographic boundary and augmented reality markers. However, HOSSEIN does not disclose a 
The cited references, alone or in combination, do not teach the specific recited method, system, or computer program product of the present invention for authentication by augmented reality (AR) for fraud prevention, comprising ordered steps for generating AR map data with a merchant POS device, communicating that AR map data with a merchant identifier to a transaction service provider system, later communicating a request for authentication of an operation to be completed by the merchant POS device associated with the merchant identifier to the transaction service provider system, receiving AR map data associated with the merchant identifier from the transaction service provider system, and executing an AR re-localization process involving the comparison and correlation of captured local environment feature points with the AR map data, to complete the operation on the merchant POS device.
Claim 10 is significantly similar to claim 1 in that it represents a system comprising a merchant POS device performing the steps of the method of claim 1. Claim 16 is significantly similar to claim 1 in that it represents a computer program product executing instructions to perform the steps of the method of claim 1. Thus, claims 10 and 16 are allowed for the same reasons as above. The respective dependent claims 3-9, 11-15, and 17-20 are allowed for the same reasons as above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PATRICK MCATEE, who can be reached at 571-272-7575. The Examiner can normally be reached M-F 8:30 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMS/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685